Opinion issued November 24, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00439-CV
                             ———————————
                    IN RE BAYLOR UNIVERSITY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      In this original proceeding, Baylor University seeks mandamus relief from

the trial court’s order that denied its motion for protection and ordered the

deposition of Baylor’s president, Dr. Linda A. Livingstone.1 In its sole issue,

Baylor contends that the trial court abused its discretion in ordering the deposition.


1
      The underlying case is Annie Andrews v. Baylor University, cause number 2019-
      17683, pending in the 234th District Court of Harris County, the Honorable
      Lauren Reeder presiding.
      We conditionally grant mandamus relief.

                                       Background

      In March 2019, Annie Andrews,2 the real party in interest, filed suit against

Baylor and four other defendants. In her live pleading, the first amended petition,

Andrews alleged that in November 2017, multiple Baylor football players had

sexually assaulted her during a party at a campus residence hall. Andrews asserted

various causes of action against Baylor, including negligent supervision,

negligence-dangerous    environment,    premises    liability, negligence-negligent

affirmative course of action and breach of duty of a special relationship. Baylor

answered, generally denied the allegations, and asserted a number of affirmative

defenses. In asserting its affirmative defenses, Baylor argued that it had no duty to

protect against the criminal acts of third parties and no duty to protect against a

dangerous condition inside Andrews’s leased space.

      Andrews noticed Dr. Livingstone’s deposition for June 17, 2020, which

Baylor quashed. Andrews then filed a motion to compel, stating that “President

Livingstone is a fact witness in this case. In the wake of the rape scandal that had

embroiled Baylor’s football program, President Livingstone made representations

to prospective Baylor students, including Annie Andrews and her parents, about


2
      Annie Andrews is a pseudonym to maintain confidentiality. See TEX. R. APP. P.
      9.9.

                                         2
the safety of Baylor’s campus several months before Annie was sexually assaulted

in her Baylor-owned and Baylor-assigned apartment.” Andrews continued, “As

demonstrated by her own statements, Dr. Livingstone is clearly a person with

unique personal knowledge relevant to the claims in this lawsuit. Dr. Livingstone,

for example, has personal knowledge regarding the safety of Baylor’s campus with

respect to the risk of sexual assault to prospective female students and ‘the many

changes’ that Baylor has allegedly made ‘to ensure a safer and healthier campus.’

Baylor has no good reason to object to producing Ms. Livingstone for deposition,

and has not articulated one.”

      On May 11, 2020, Baylor filed a motion for protection and supplemental

response to Andrews’s motion to compel and attached Dr. Livingstone’s affidavit.

Baylor argued that Dr. Livingstone is an apex official who cannot be deposed

merely on allegations that she is a “fact witness.” Baylor maintained that Andrews

could not meet her burden to show that Dr. Livingstone has unique or superior

personal knowledge.

      Dr. Livingstone’s affidavit stated:

      3.     Performance of my duties and responsibilities requires that I
             oversee many general areas of University affairs, business, and
             functions, including Academic Affairs; Advancement; Human
             Resources; Marketing & Communications; Operations, Finance
             & Administration; Student Life; and Athletics. Each of these
             general areas is composed of additional sub-areas over which I
             also have general oversight. The area of Student Life, for
             example,     is    composed     of    Student      Health    &
                                            3
     Wellness/Counseling Services, Student Development, Student
     Learning & Engagement, and Spiritual Life—and Athletics is
     composed of Athletic Operations, Athletic Development,
     Student-Athlete Health & Wellness, Internal Affairs, Financial
     Services, Compliance, Branding & Engagement, Student
     Athlete-Success, Personnel & Administration, Business
     Operations, and several other sub-areas. As President, I
     generally do not have any unique personal knowledge of the
     day-to-day operations of any of these areas or sub-areas, nor do
     I generally have any personal knowledge of the day-to-day
     operations of any of these areas or sub-areas that would be
     superior to that available from other sources. Baylor employs
     officers, directors, staff, and other employees to whom I
     delegate such day-to-day operations—and I perform my duties
     and responsibilities based on reports and information provided
      . . . to me by these officers, directors, staff, and other
     employees.

4.   I understand that the plaintiff in the above-captioned lawsuit
     has asked to take my deposition in connection with an incident
     that occurred at Baylor’s University Parks Apartments in
     November 2017. Further, I have reviewed Plaintiff’s First
     Amended Petition and Jury Demand . . . for the purpose of
     making this affidavit—and understand that this petition
     contains Plaintiff’s allegations relating to that incident.

5.   I have no first-hand, personal knowledge of the incident
     described in the petition, nor do I have any first-hand personal
     knowledge of any conduct, actions, or events that occurred at
     University Parks on the night of the incident, including without
     limitation the alleged “loud party,” drinking, intoxication,
     incapacitation, rape, and sexual exploitation made the basis of
     the plaintiff’s allegations.

6.   Additionally, while I may have knowledge of some facts that
     relate to this incident and the plaintiff’s allegations by reason of
     my position as Baylor’s President, I do not have any unique
     personal knowledge related to the incident or allegations, nor
     do I have any personal knowledge related to the incident or


                                   4
allegations that would be superior to that available from other
sources.

a.    I have no first-hand, personal knowledge of the day-to-
      day management or operation of University Parks,
      including without limitation the supervision of tenants
      and inspections of their rooms; the enforcement of any
      policies and procedures related to alcohol, sexual
      activity, and curfew; and the implementation of any
      safety and security policies and procedures. While I have
      general knowledge of Baylor’s practices and policies
      regarding the management and operation of residence
      halls, my knowledge of these matters is neither unique
      nor superior to the knowledge possessed by those to
      whom I have delegated such responsibilities and on
      whom I rely to keep me informed on these matters.

b.    I have no first-hand, personal knowledge of the selection,
      hiring, training or supervision of the University Parks
      staff and its community leaders. While I have general
      knowledge of Baylor’s practices and policies regarding
      the selection, hiring, training and supervision of
      residence hall staff, my knowledge of these matters is
      neither unique nor superior to the knowledge possessed
      by those to whom I have delegated such responsibilities
      and on whom I rely to keep me informed on these
      matters.

c.    I have no first-hand, personal knowledge of the physical
      security in place at University Parks. While I have
      general knowledge of Baylor’s practices and policies
      regarding the physical security in place at university
      residence halls, my knowledge of these matters is neither
      unique nor superior to the knowledge possessed by those
      to whom I have delegated such responsibilities and on
      whom I rely to keep me informed of these matters.

d.    I have no first-hand, personal knowledge of any process
      by which the plaintiff or any other student, athlete or
      otherwise, was assigned to or selected University Parks
                            5
           for housing. While I have general knowledge of Baylor’s
           practices and policies regarding housing, my knowledge
           of these matters is neither unique nor superior to the
           knowledge possessed by those to whom I have delegated
           such responsibilities and on whom I rely to keep me
           informed on these matters.

     e.    I have no first-hand, personal knowledge of any process
           by which the plaintiff or any other student, athlete or
           otherwise, was recruited by or to any Baylor athletic
           program. While I have general knowledge of Baylor’s
           practices and policies regarding the recruitment of
           student athletes, my knowledge of these matters is neither
           unique nor superior to the knowledge possessed by those
           to whom I have delegated such responsibilities and on
           whom I rely to keep me informed on these matters.

     f.    I did not personally participate in, and have no first-hand,
           personal knowledge of the Title IX investigation, or any
           other investigation, of the incident made the basis of the
           plaintiff’s allegations. Again, while I have general
           knowledge of Baylor’s Title IX policies, my knowledge
           of these matters is neither unique nor superior to the
           knowledge possessed by those to whom I have delegated
           such responsibilities and on whom I rely to keep me
           informed on these matters.

7.   I also understand that the plaintiff has specifically expressed an
     intent to take my deposition on the topic of the following
     statement that I made after being hired, but shortly before
     assuming my position as Baylor’s President:

           I would also acknowledge that mistakes have been made
           that were not addressed appropriately, particularly with
           regard to sexual violence on campus. The lessons
           learned from those mistakes and the many changes made
           to ensure a safer and healthier campus for all of our
           students have resulted in Baylor being a better place now
           then we were two, three, and certainly five years ago.


                                  6
            Again, while I have knowledge of some facts relating to this
            statement by reason of my position as Baylor’s President, I do
            not have any unique or superior knowledge related to the facts
            underlying this statement. More specifically, as incoming
            President, this statement was made on the basis of knowledge
            and information provided to me by other sources, not on the
            basis of any first-hand personal knowledge.

      On May 15, 2020, Andrews responded to Baylor’s motion for protection,

arguing that Dr. Livingstone has “unique knowledge of at least two specific

elements of Annie’s claims: that Baylor knew its campus was unsafe due to a

sexual assault problem on campus and that Baylor failed to adequately warn Annie

about that problem.” Andrews further stated that Dr. Livingstone’s “statements

directly related to elements of [her] dangerous condition cause of action.” In

specifically arguing that Dr. Livingstone has unique and superior knowledge of

discoverable information, Andrews argued that “While Dr. Livingstone may not

know, for example, the tragic details of Annie’s sexual assault, Dr. Livingston

clearly has unique and superior personal knowledge regarding her own statements

and representations to students and their parents about sexual violence at Baylor,

including, for example, the reasons she made her statements, the circumstances in

which they were made, what she meant by the words she used, whether her

statements are authentic, what information she relied upon in making them, the

sources of her information, etc.” Andrews further argued, “In fact, Dr. Livingstone

may be the only person who can give competent testimony on many of these


                                        7
matters.” Andrews then explained how she had already attempted to question a

Baylor police officer who was in charge of sexual-assault investigations on campus

about the “meaning of one of Dr. Livingstone’s statements, and the witness

“refused to speculate as to what Dr. Livingstone meant.”

      Baylor replied to Andrews’s response, arguing that Andrews had not

explained how Dr. Livingstone’s general comments on safety and sexual violence

establish that she has any unique or superior personal knowledge concerning what

Baylor knew about sexual assaults on its campus, or the adequacy or inadequacy of

any warnings given to Andrews. Baylor asserted that Dr. Livingstone’s statements

themselves demonstrate that she did not have unique or superior knowledge

because she stated that she was beginning her responsibilities at Baylor and she

expressly addressed the work done by others.

      At the hearing on the motion for protection, Baylor pointed out that Dr.

Livingstone had just started her tenure at the time she made the statements and that

everything Dr. Livingstone knew at the time would have been from information

provided by others, either through reports or through interviews and discussions.

Baylor framed the issue as “what institutional knowledge did Baylor have as to the

truth or falsity of those statements? What information did Baylor have as to the

basis of those statements?” Baylor stated, “All of these matters of institutional




                                         8
knowledge that someone other than President Livingstone would have better

knowledge of.” Baylor further argued,

             It’s sort of an axiomatic thing, that only an individual will have
             the unique subjective knowledge of what their own thoughts
             were at any given time or moment. But that is not what . . .
             Crown Central requires. And in fact if that were the standard,
             Your Honor, every apex deposition could be allowed. Because
             we could always state that the apex official is the only person
             who knows what’s going on in their own mind at the time of
             any sort of communication or action.

      Andrews argued that “[Dr. Livingstone] personally injected herself into

these facts by sending a direct e-mail message, two of them, to Annie Andrews and

to—their mother also was a recipient, as I understand it.” Andrews admitted that

she has not alleged a negligent misrepresentation case but that she still had time to

amend pleadings to make those allegations.

      Baylor then argued, “What the plaintiffs have basically conceded she does

not have is unique or superior knowledge.” “I understand they have created an

argument.    But creating an argument on an apex issue, Your Honor, is not

enough.”

      On May 19, 2020, the trial court denied Baylor’s motion for protection and

ordered Baylor to present Dr. Livingstone for deposition. Baylor then sought

mandamus relief on June 12, 2020, arguing that the trial court abused its discretion

in denying its motion for protection and ordering the deposition of Dr. Livingstone.



                                          9
Baylor also sought temporary relief to stay Dr. Livingstone’s deposition, which we

granted on June 23, 2020.

                                     Analysis

A.    Standard of Review and Applicable Law

      Generally, to be entitled to mandamus relief, the relator must demonstrate

that the trial court abused its discretion and that it has no adequate remedy by

appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). A trial court clearly abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law.

Walker, 827 S.W.2d at 839. With respect to the resolution of factual issues, the

reviewing court may not substitute its judgment for that of the trial court, and the

relator must establish that the trial court could reasonably have reached only one

decision. Id. at 839–40. A trial court has no discretion in determining what the

law is or in applying the law to the facts. Id. at 840. Thus, a clear failure by the

trial court to analyze or apply the law correctly will constitute an abuse of

discretion. In re Allstate Cnty. Mut. Ins. Co., 85 S.W.3d 193, 195 (Tex. 2002)

(orig. proceeding).

      A party may properly seek mandamus relief to determine whether the trial

court correctly ordered an apex deposition. See In re Alcatel USA, 11 S.W.3d 173,


                                        10
175 (Tex. 2000) (orig. proceeding); In re Miscavige, 436 S.W.3d 430, 435 (Tex.

App.—Austin 2014, orig. proceeding) (“Mandamus relief is appropriate when a

trial court allows an apex deposition to go forward in violation of the standard

governing such discovery.”).

      A party to a lawsuit is entitled to discovery “that is relevant to the subject

matter of the claim, and which appears reasonably calculated to lead to the

discovery of admissible evidence.” Crown Cent. Petroleum Corp. v. Garcia, 904

S.W.2d 125, 127 (Tex. 1995) (quoting Monsanto Co. v. May, 889 S.W.2d 274, 276

(Tex. 1994)). Texas Rule of Civil Procedure 199.1 allows a party to take the oral

deposition of “any person.” TEX. R. CIV. P. 199.1(a); Crown Cent., 904 S.W.2d at

127. However, the person noticed for deposition has the right to protection “from

undue burden, unnecessary expense, harassment or annoyance, or invasion of

personal, constitutional, or property rights.” Crown Cent., 904 S.W.2d at 127; see

also TEX. R. CIV. P. 192.6(b) (allowing trial court to grant protective order in favor

of person from whom discovery is sought).

      “An apex deposition is the deposition of a corporate officer at the apex of

the corporate hierarchy.”    AMR Corp. v. Enlow, 926 S.W.2d 640, 642 (Tex.

App.—Fort Worth 1996, orig. proceeding). A corporate official, or the corporate

entity on the official’s behalf, invokes the protection of the apex deposition

doctrine by filing a motion for protection accompanied by the affidavit of the


                                         11
official “denying any knowledge of relevant facts.” Crown Cent., 904 S.W.2d at

128. This Court has rejected a “mechanical application of Crown Central in

determining the sufficiency of an affidavit to invoke the apex doctrine.” In re TMX

Fin. of Tex. Inc., 472 S.W.3d 864, 875 (Tex. App.—Houston [1st Dist.] 2015, orig.

proceeding). In determining the sufficiency of a corporate official’s affidavit, the

question is whether the official “sufficiently denied knowledge of any relevant

facts regarding” the subject matter of the litigation. See In re Tex. Genco, LP, 169

S.W.3d 764, 768 (Tex. App.—Waco 2005, orig. proceeding); In re Burlington N.

& Santa Fe Ry. Co., 99 S.W.3d 323, 326 (Tex. App.—Fort Worth 2003, orig.

proceeding) (“BNSF properly initiated the apex guideline proceedings set forth in

Crown Central by moving for protection and filing Rose’s affidavit denying any

knowledge of relevant facts.”); In re El Paso Healthcare Sys., 969 S.W.2d 68, 73

(Tex. App.—El Paso 1998, orig. proceeding) (“El Paso Healthcare established by

its motion and affidavit that Rolfe is a corporate president who does not participate

in the day-to-day administration of units within this particular hospital and who

possesses no discoverable personal knowledge. This is sufficient to satisfy El Paso

Healthcare’s burden under Crown Central Petroleum Corp.”).

      Once the corporate official moves for protection and files a sufficient

affidavit, the burden shifts to the party seeking the apex deposition to demonstrate

that the official has unique or superior personal knowledge of discoverable


                                         12
information. See In re Burlington, 99 S.W.3d at 326. “The trial court evaluates

the motion first by deciding if the party seeking the deposition has ‘arguably

shown that the official has any unique or superior personal knowledge of

discoverable information.”     In re Alcatel, 11 S.W.3d at 175–76.      The Texas

Supreme Court has explained that, for character of knowledge to be unique or

superior, “there must be some showing beyond mere relevance, such as evidence

that a high-level executive is the only person with personal knowledge of the

information sought or that the executive arguably possesses relevant knowledge

greater in quality or quantity than other available sources.”     Id. “If the party

seeking the deposition has ‘arguably shown that the official has any unique or

superior personal knowledge of discoverable information,’ the trial court should

deny the motion for protection and the party seeking discovery should be entitled

to take the apex depositions.” Id. at 176 (quoting Crown Cent., 904 S.W.2d at

128).

        If the party seeking the deposition cannot show that the corporate official

has any unique or superior personal knowledge of discoverable information, the

trial court should grant the motion for protection and require the party seeking the

deposition to “attempt to obtain the discovery through less intrusive methods.”

Crown Cent., 904 S.W.2d at 128; see In re Alcatel, 11 S.W.3d at 176. “Less

intrusive methods” depend on the circumstances of the case, but can include


                                         13
depositions of lower-level employees, the deposition of the corporation itself, and

interrogatories and requests for production of documents directed to the

corporation. Crown Cent., 904 S.W.2d at 128.

      Merely having some knowledge of the subject matter of a dispute is not

enough to compel an apex deposition. See In re Alcatel USA, 11 S.W.3d at 179

(stating that Crown Central is “not satisfied by merely showing that a high-level

executive has some knowledge of discoverable information”).         As the Texas

Supreme Court has held, “Allowing apex depositions merely because a high-level

corporate official possesses apex-level knowledge would eviscerate the very

guidelines established in Crown Central.” Id. at 177.

      The apex deposition doctrine “does not provide automatic protection to all

high-ranking corporate officers whose depositions have been noticed.” In re Titus

Cnty., 412 S.W.3d 28, 35 (Tex. App.—Texarkana 2013, orig. proceeding). The

doctrine does not, for instance, protect corporate officials who have “first-hand

knowledge of certain facts.” See Boales v. Brighton Builders, Inc., 29 S.W.3d 159,

168 (Tex. App.—Houston [14th Dist.] 2000, pet. denied) (holding that apex

doctrine did not apply because appellants did not seek to depose apex witness

because of his corporate position).




                                        14
B.    Unique or superior personal knowledge3

      In its sole issue, Baylor argues that Andrews failed to satisfy the apex

deposition standard as delineated in Crown Central and its progeny. Specifically,

Baylor argues that the trial court abused its discretion in ordering Dr. Livingstone’s

deposition because Andrews failed to show that Dr. Livingstone has unique or

superior personal knowledge of discoverable information.

      In response to the mandamus petition, Andrews argues that she satisfied her

burden to show that Dr. Livingstone has unique or superior knowledge of

discoverable information because Dr. Livingstone authored at least two statements

prior to Andrews’s allegations, and, because Dr. Livingstone is the author of her

statements, “Dr. Livingstone unquestionably has unique and superior knowledge

about them.” Andrews further argues that Dr. Livingstone is the “only person who

can answer basic questions concerning the meaning and intent of her statements.”

      The record shows that Andrews wants to question Dr. Livingstone about

various communications that she made prior to the events that form the basis of

this litigation. One such communication occurred in a Texas Tribune article from

May 30, 2017, in which Dr. Livingstone wrote,

3
      We note at the outset that Andrews did not argue below or in her response to the
      mandamus petition that the apex-deposition doctrine did not apply or that Dr.
      Livingstone’s affidavit was insufficient to deny any knowledge of relevant facts.
      Thus, we confine our analysis to addressing whether the trial court abused its
      discretion in determining that Andrews satisfied her burden to show that Dr.
      Livingstone has unique or superior knowledge of discoverable information.
                                         15
            Over the past few weeks, I have often been asked what I would
            tell parents who have students coming to Baylor this fall or who
            are considering Baylor for next year. As the mother of a
            daughter who is a rising college senior, I would tell parents that
            Baylor is an exceptional academic institution where students
            meet lifelong friends and have transformational experiences. I
            would also acknowledge that mistakes have been made that
            were not addressed appropriately, particularly with regard to
            sexual violence on campus. The lessons learned from those
            mistakes, and the many changes made to ensure a safer and
            healthier campus for all of our students, have resulted in Baylor
            being a better place now than we were two, three and certainly
            five years ago.

            I am confident that students coming to Baylor today will
            experience a safer and healthier environment.

      Andrews also wants to question Dr. Livingstone about a June 1, 2017 e-mail

she received, in which Dr. Livingstone wrote:

            As I express my excitement in returning to Baylor and eagerly
            anticipate our days ahead, I also wish to commend Dr. David
            Garland and the entire Baylor community for their tremendous
            work over the past year to create a better Baylor as we emerge
            from the challenges and heartbreak surrounding incidents of
            sexual violence in our community. All have joined hands to
            renew our commitment to providing a safe and welcoming
            home on campus for our students and to redouble our efforts to
            advance Baylor’s distinctive Christian mission in higher
            education.

      In her response to Baylor’s motion for protection, Andrews argued that

although Dr. Livingstone may not know the details of Andrews’s sexual assault,

Dr. Livingstone “clearly has unique and superior personal knowledge regarding

her own statements and representations to students and their parents about sexual


                                        16
violence at Baylor, including, for example, the reasons she made her statements,

the circumstances in which they were made, what she meant by the words she

used, whether her statements are authentic, what information she relied upon in

making them, the sources of her information, etc.” Andrews explained that she

wants to depose Dr. Livingstone because she is the only person who can testify as

to her intent in making the statements and that the information gleaned from Dr.

Livingstone will be relevant in arguing its claims at trial, including that “Baylor

knew its campus was unsafe due to a sexual assault problem on campus and that

Baylor failed to adequately warn Annie about that problem.”

      Here, the record reflects that Dr. Livingstone has general knowledge of

most, if not all, of the various aspects of Baylor University, but Dr. Livingstone’s

affidavit disclaims unique and superior personal knowledge regarding the

underlying lawsuit’s allegations and further states that she performs her duties

based on reports and information provided to her by others.

      Andrews has not pointed to any evidence in the mandamus record to show

that Dr. Livingstone has unique or superior personal knowledge on whether Baylor

knew its campus was unsafe or that Baylor failed to adequately warn Andrews

about that problem.4     In her response to this mandamus petition, Andrews


4
      Andrews argues that Dr. Livingstone is the only one who can answer questions
      about her statements. To prove her assertion, Andrews points out that upon
      deposing a Baylor police officer in charge of investigating sexual assaults, the
                                         17
acknowledges that “other Baylor employees might have knowledge regarding

specific instances of sexual violence on Baylor’s campus, and other employees

might know of ‘mistakes’ made by Baylor or ‘lessons’ that Baylor allegedly

learned.” Such an acknowledgement undermines the trial court’s finding that Dr.

Livingstone has unique or superior personal knowledge. The record also shows

that Dr. Livingstone began serving as president in June 2017, within weeks of

making the subject communications in late May and early June 2017. The fact that

Dr. Livingstone had been Baylor’s president for such a short time, while not

dispositive, also undermines the trial court’s finding that Dr. Livingstone had

unique or superior personal information of discoverable information. Although Dr.

Livingstone likely has some information about the issues identified by Andrews,

that is not enough to meet the Crown Central test. See In re Alcatel, 11 S.W.3d at

      officer could not answer questions related to Dr. Livingstone’s subjective intent in
      making her statements. We disagree that merely showing that a witness cannot
      answer questions about an apex official’s subjective intent satisfies the deposition-
      seeking party’s burden to demonstrate that the apex official has unique and
      superior knowledge. If we agreed with Andrews’s argument, the apex guidelines
      would be eviscerated for any apex official who has ever made a public statement.
      See In re Alcatel, 11 S.W.3d 173, 177 (Tex. 2000) (“Allowing apex depositions
      merely because a high-level corporate official possesses apex-level knowledge
      would eviscerate the very guidelines established in Crown Central.”); see also In
      re Continental Airlines, Inc., 305 S.W.3d 849, 859 (Tex. App.—Houston [14th
      Dist.] 2010, orig. proceeding) (stating that “[CEO’s] subjective intent in making
      the subject public statements does not establish anything regarding negligence,
      proximate cause, or damages.”); In re Daisy Mfg. Co., 976 S.W.2d 327, 329 (Tex.
      App.—Corpus Christi 1998, orig. proceeding) (stating, “Merely because a
      corporate official espouses a generalized opinion concerning the safety of one of
      his company’s products does not imbue that official with unique or superior
      knowledge of the product.”).
                                           18
179 (stating that Crown Central is “not satisfied by merely showing that a high-

level executive has some knowledge of discoverable information”).

      We therefore conclude that Andrews did not satisfy her burden to show that

Dr. Livingstone has unique or superior personal knowledge.                Andrews must

therefore attempt to obtain discovery through less intrusive methods before it may

depose Dr. Livingstone.5 In re Alcatel, 11 S.W.3d at 176 (“The party seeking the

apex deposition is required to pursue less intrusive means of discovering the

information only when that party cannot make the requisite showing concerning

unique or superior knowledge.”).

      Because we conclude that Andrews failed to show that Dr. Livingstone

possessed unique or superior knowledge of discoverable information, the trial

court’s order cannot be supported under Crown Central.                  Accordingly, we

conclude that the trial court abused its discretion in ordering Dr. Livingstone’s

deposition.

      We sustain Baylor’s sole issue.

                                      Conclusion

      We conditionally grant Baylor’s petition for writ of mandamus. We order

the trial court to vacate its May 19, 2020 order that denied Baylor’s motion for

5
      The mandamus record reflects that the parties have only engaged in limited
      discovery. Specifically, the record reflects that at the time this original proceeding
      was filed, only two depositions, Andrews and a Baylor police officer, had been
      completed.
                                            19
protection and ordered the deposition of Dr. Livingstone. The writ will only issue

if the trial court fails to do so. We lift the stay entered on June 23, 2020.




                                                      Sherry Radack
                                                      Chief Justice

Panel consists of Chief Justice Radack and Justices Landau and Adams.




                                           20